Oampbtsll, J.
Mrs. G-oodchild brought habeas corpus to get possession of her children in the State public school, to which they had been sent under an order of Judge Dnrfee, probate judge of Wayne county. Despondent brought certiorari against the decision restoring them to her possession.
The objection made on the argument to the jurisdiction of the circuit judge is not made in the affidavit for the writ of certiorari. But we do not think there is any foundation for such an objection. Proceedings must be speedy to be valuable, and the long practice that has sanctioned such action is unquestionably correct. "Where no jury is required, and where the judge acts personally, we think his action under this writ is strictly judicial and need not be in open court at term. '
As no authority was shown which would bind the mother, the children were properly restored. The order of the judge of probate shows she was in the county, but no notice appears to have been given either to her or to any friends or relatives. The statute clearly contemplates and distinctly provides that parents and friends may be heard on the children’s behalf; and this involves an opportunity to be heard. As this was not shown, the mother was a stranger to the proceeding and it in no way bound her.
The proceedings must be affirmed with costs.
The other Justices concurred.